Opinion issued April 26, 2007 








 
 


In The
Court of Appeals
For The
First District of Texas
____________

NO. 01-05-00153-CR
____________

JEREMY BEASLEY, Appellant

V.

THE STATE OF TEXAS, Appellee



On Appeal from the 262nd District Court
Harris County, Texas
Trial Court Cause No. 1015911



MEMORANDUM  OPINION
	Appellant, Jeremy Beasley, was convicted of the felony offense of sexual
assault of a child.  Appellant Beasley gave notice of appeal on his conviction and was
released on bond.  An application for post-conviction writ of habeas corpus was filed
in the district court after his appeal bond was revoked by the trial court.  The trial
court granted a hearing on the writ and set a new appeal bond.  Appellant filed a pro
se notice of appeal.
	We will construe this as an appeal under article 44.04 of the Code of Criminal
Procedure.  See Tex. Code Crim. P. Ann. art. 44.04(d), (g) (Vernon 2006).  No brief
was ever filed in this Court. A mandate of affirmance issued in the underlying
conviction on December 6, 2006. 	
	 The appeal is dismissed as moot.

PER CURIAM

Panel consists of Justices Nuchia, Keyes, and Higley.

Do not publish.  Tex. R. App. P. 47.2.(b).